Citation Nr: 0944829	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-35 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral hearing loss, prior to May 23, 2009.

2.  Entitlement to an initial evaluation in excess of 40 
percent for bilateral hearing loss, from May 23, 2009.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for coronary heart 
disease, secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral 
neuropathy, secondary to diabetes mellitus.

7.  Entitlement to service connection for hypertension, 
secondary to diabetes mellitus.

8.  Entitlement to service connection for impotence, 
secondary to diabetes mellitus.

9.  Entitlement to service connection for cataracts, 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  By rating 
decision dated January 2006, the RO granted service 
connection for hearing loss in the right ear, and assigned a 
noncompensable evaluation for it effective in January 2005.  
In addition, the RO denied service connection for hearing 
loss in the left ear, tinnitus, diabetes mellitus, coronary 
heart disease, peripheral neuropathy, 
impotence, hypertension and cataracts.  The Veteran disagreed 
with the evaluation assigned for his hearing loss, and with 
the denials of service connection.  The issues of service 
connection for hearing loss in the left ear and tinnitus, as 
well as the claim for an increased rating for hearing loss in 
the right ear were remanded by the Board in January 2009.  In 
a July 2009 decision, the RO granted service connection for 
hearing loss in the left ear, and the issue concerning the 
evaluation assigned to right ear hearing loss was amended to 
reflect the Veteran's service connected bilateral hearing 
loss. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  The VA 
appealed the Court's decision in Haas to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  The Veteran's claims were affected by the 
stay as they include claims based on herbicide exposure in 
which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.  The Federal Circuit reversed and remanded the 
decision issued by the Court.  See Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).  A petition for a writ of certiorari 
to the United States Supreme Court was denied on January 21, 
2009.  See Haas v. Peake, 129 S. Ct. 1002 (2009).  The stay 
of Haas-related cases was subsequently lifted and is no 
longer in effect.  As such, the Board may resume adjudication 
of the previously stayed cases. Therefore, the Board will 
continue with appellate review of the Veteran's claim for 
service connection for diabetes mellitus, and disabilities 
secondary to it.

The Board notes that in its January 2009 determination, 
service connection for post-traumatic stress disorder was 
denied.  Accordingly, this decision is limited to the issues 
set forth above.

The issues of service connection for tinnitus, diabetes 
mellitus, to include as due 
to exposure to Agent Orange, coronary artery disease, 
peripheral neuropathy, 
hypertension, impotence and cataracts are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  Prior to May 23, 2009, the Veteran had Level II hearing 
in the right ear, and Level IX hearing in the left ear.

2.  From May 23, 2009, the Veteran has Level VII hearing in 
the right ear, and Level VIII hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for bilateral hearing loss, prior to May 23, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  The criteria for an initial evaluation in excess of 40 
percent for bilateral hearing loss, from May 23, 2009, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in February and October 2005 letters, issued 
prior to the decision on appeal, the VA provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate his claim for service connection, to include 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  A March 2006 letter addressed the Veteran's claim for a 
higher disability rating and advised the Veteran of the 
information and evidence needed to establish a disability 
rating and effective date.  The case was last readjudicated 
in July 2009.

In any event, the claim for a higher rating for hearing loss 
arises from the initial award of service connection for the 
condition.  In Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2009).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, service personnel records, private and VA 
medical records, the reports of VA examinations, and the 
Veteran's testimony at two hearings, including one before the 
undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
providing hearing testimony.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Veteran was afforded section 4.85(a)-compliant 
audiometric examinations by the VA in July 2005 and again in 
May 2009.  The former test revealed that the hearing 
threshold levels in decibels in the right ear were 50, 65, 65 
and 60, at 1000, 2,000, 3,000 and 4,000 Hertz, respectively.  
At corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 85, 65, 70 and 80.  The 
average puretone thresholds were 60 decibels in the right ear 
and 75 decibels in the left ear.  Speech recognition was 96 
percent in the right ear and 44 percent in the left ear.  It 
was concluded that the Veteran had a moderately severe 
sensorineural hearing loss in the right ear and a severe 
mixed hearing loss in the left ear.  

On the VA audiometric examination in May 2009, the hearing 
threshold levels in decibels in the right ear were 85, 75, 75 
and 75, at 1000, 2,000, 3,000 and 4,000 Hertz, respectively.  
At corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 90, 75, 80 and 90.  The 
average puretone thresholds were 78 decibels in the right ear 
and 84 decibels in the left ear.  Speech recognition was 68 
percent in the right ear and 76 percent in the left ear.  It 
was stated that the Veteran had a severe sloping to profound 
sensorineural hearing loss in the right ear and an 
essentially flat, profound sensorineural hearing loss in the 
left ear.  The examiner noted the Veteran's functional 
difficulty in hearing in crowds, groups, and any environment 
with background noise.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 455-56 (2007) (noting VA revised its hearing 
examination worksheets in April 2007 to include the effect of 
the veteran's hearing loss disability on occupational 
functioning and daily activities).  The Board notes that a 
psychiatric examination from 2005 indicated that the Veteran 
has been retired from full time employment since 1999 and 
discontinued all employment in 2004 after a stroke.  Thus, 
the Board finds that the VA examination adequately addresses 
the functional impairment from hearing loss.  Id.

The results of the audiometric tests show that 38 C.F.R. 
§ 4.86(a) is applicable for the left ear on the July 2005 
examination, and for both ears on the May 2009 examination.  
The Board notes that Table VI is more favorable to the 
Veteran for the results obtained on the earlier examination, 
while Table VIa is more favorable for the results obtained on 
the May 2009 audiometric examination.  The results of the 
July 2005 examination demonstrate that the Veteran has Level 
II hearing in the right ear, and Level IX hearing in the left 
ear.  These results correspond to a 10 percent rating.  In 
light of the fact that the RO has assigned a 30 percent 
rating, there is no basis on which a higher evaluation may be 
assigned.  The Board observes that in the July 2009 rating 
decision, the RO erroneously indicated that the speech 
recognition scores on the July 2005 examination were 80 
percent for the left ear and 50 percent for the right ear.  
However, the examination report shows that the "80" and 
"50" represented the speech reception thresholds in 
decibels.  The correct speech recognition scores were 96 
percent in the right ear and 44 percent in the left ear.

The results of the May 23, 2009 VA examination demonstrate 
that the Veteran has Level VII hearing in the right ear, and 
Level VIII hearing in the left ear.  These results correspond 
to a 40 percent evaluation.  The Board notes the RO again 
improperly used the speech reception threshold in decibels 
rather than the reported percentages for speech recognition 
scores.  However, as Table VIa is more favorable for 
evaluating both ears, the error did not impact the evaluation 
assigned.  There is no basis, however, on which a higher 
rating may be assigned.  

The Board notes the Veteran underwent audiological testing 
during VA outpatient visits.  However, such testing did not 
utilize Maryland CNC testing and it is unknown whether the 
testing was conducted in a controlled environment.  Thus, the 
findings are not sufficient for rating purposes in accordance 
with 38 C.F.R. § 4.85(a).  

The Board concludes that the medical findings are of greater 
probative value than the Veteran's statements regarding the 
severity of his bilateral hearing loss.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claims for an initial evaluation in excess of 30 percent 
for bilateral hearing loss prior to May 23, 2009, and for a 
rating in excess of 40 percent from that date.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's bilateral hearing loss.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluation for that 
service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

An initial evaluation in excess of 30 percent for bilateral 
hearing loss, prior to May 23, 2009, is denied.

An initial evaluation in excess of 40 percent for bilateral 
hearing loss, from May 23, 2009, is denied.


REMAND

The Veteran also asserts that service connection is warranted 
for tinnitus.  In the January 2009 remand, the Board 
requested that a VA examiner provide an opinion as to whether 
the Veteran's tinnitus is related to service or to his 
service connected right ear hearing loss.  Upon examination, 
the examiner noted that the "[t]innitus as described by the 
[V]eteran . . . is not sufficient enough to warrant a 
diagnosis of tinnitus."  However, review of the record 
reveals the Veteran has been diagnosed with tinnitus and has 
reported such as being constant at some points during the 
course of the appeal.  See McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (a finding that veteran had disability "at 
some point during the processing of his claim," satisfied 
service-connection requirement for manifestation of current 
disability).  Thus, an opinion as to whether the tinnitus 
noted during the course of the appeal is related to service, 
or to his service connected bilateral hearing loss is still 
necessary.  Remand for the file to be forwarded to the 2009 
VA examiner to obtain such opinion is warranted.

The Veteran also asserts that service connection is warranted 
for diabetes mellitus, to include as due to exposure to Agent 
Orange, as well as for coronary artery disease, peripheral 
neuropathy, hypertension, impotence and cataracts as 
associated with, or secondary to, diabetes.  The record 
reflects that the Veteran served aboard the USS Vega from 
November 1964 to July 1966.  Following a request for 
information, the National Personnel Records Center indicated 
that it was unable to 
determine whether the Veteran had in-county service in 
Vietnam.  It was noted that the USS Vega was in the official 
waters of Vietnam from July 25, 1965 to August 1, 1965; from 
August 12, 1965 to August 20, 1965; September 5, 1965 to 
September 17, 1965; February 20, 1966 to February 27, 1966; 
from March 9, 1966 to March 16, 1966; and from April 1, 1966 
to April 6, 1966.

Of record is a ship history pertaining to the USS Vega.  It 
reflects that during the time the Veteran was assigned to 
this ship, it participated in Fleet operations off the coast 
of Vietnam.  There is a reference to in-port replenishments, 
but it is not clear if this occurred while the Veteran was 
still in service.  Thus, it is not readily apparent from the 
record whether the Veteran served within the land borders of 
Vietnam, including the inland waterways, during his service.  

During the hearing at the RO in March 2006, the Veteran 
asserted that the Vega provided food to ships at sea and that 
it also went into DaNang harbor and unload supplies.  In 
addition, the Veteran claims he went to DaNang on at least 
one occasion.  In this regard, the Board notes that the ship 
logs may provide information showing whether the Veteran had 
in-country service in Vietnam.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  Return the Veteran's claims file to 
the examiner who conducted the May 2009 
VA audiological examination, if 
available.  Following review of the 
claims file the examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e., a 50 percent or 
better probability) that the tinnitus 
diagnosed during the course of he 
appeal is etiologically related to the 
Veteran's active military service or to 
his service-connected bilateral hearing 
loss.  A rationale for the opinions 
rendered should be provided.  If that 
examiner is no longer available, the 
claims file should be forwarded to an 
examiner with similar qualifications to 
obtain the requested opinion. 

2.  Request ship logs through official 
sources for the USS Vega for the periods 
from July 25, 1965 through September 17, 
1965; and February 20, 1966 through April 
6, 1966, when the USS Vega was in the 
official waters of Vietnam to attempt to 
corroborate the Veteran's presence in 
Vietnam.

3.  If, and only if, corroboration is 
obtained that the Veteran had in-country 
service in Vietnam, then the Veteran 
should then be afforded VA examinations 
to determine the nature and etiology of 
diabetes mellitus, coronary artery 
disease, peripheral neuropathy, 
hypertension, impotence and cataracts.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examinations.

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


